Citation Nr: 1243617	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  99-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than October 30, 1997, for the award of 10 percent for residuals of a shell fragment wound to the right wrist, to include on the basis of clear and unmistakable error (CUE) in an August 1982 rating decision. 

2.  Entitlement to an effective date earlier than September 23, 1994, for the award of 30 percent for residuals of a shell fragment wound in the suprapubic area, to include on the basis of CUE in an August 1971 rating decision.


REPRESENTATION

Veteran represented by:	Stephen C. Carlson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in May 2003 before the undersigned Acting VLJ (AVLJ).  A transcript of the hearing is associated with the Veteran's claims folder.

These matters were remanded by the Board in July 2005, May 2010, and June 2012 for further development.  The appeal has now been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  In an August 1971 rating decision, the RO granted service connection for residuals of a shell fragment wound to the right wrist and assigned an initial 10 percent rating, retroactively effective from April 11, 1971, the date of receipt of this claim.

2.  In an August 1971 rating decision, the RO granted service connection for residuals of a shell fragment wound in the suprapubic area and assigned an initial noncompensable (0 percent) rating, retroactively effective from April 11, 1971, the date of receipt of this claim.

3.  The Veteran did not appeal the August 1971 rating decision, and therefore the rating decision became final.  

4.  The August 1971 rating decision was reasonably supported by the evidence then of record and was consistent with the VA law and regulations then in effect.

5.  In an August 1982 rating decision, the RO reduced the rating for the residuals of a shell fragment wound to the right wrist from 10 percent to 0 percent disabling, prospectively effective November 1, 1982.  The 10 percent rating for the residuals of a shell fragment wound to the right wrist had been in effect since April 11, 1971, which was more than five years prior to the date of the reduction.

6.  The August 1982 rating decision reduced the evaluation for the service-connected residuals of a shell fragment wound to the right wrist by applying new criteria not previously considered.  

7.  On September 23, 1994, VA received the Veteran's claim for an increased rating for his service-connected residuals of a shell fragment wound in the suprapubic area.

8.  In a December 1994 rating decision, the RO denied the Veteran's claims for increased disability ratings for his residuals of a shell fragment wound to the right wrist and residuals of a shell fragment wound in the suprapubic area.

9.  In a June 1998 rating decision, based on a finding of CUE in the December 1994 rating decision, the RO increased the rating for the residuals of a shell fragment wound in the suprapubic area to 30 percent disabling, effective September 23, 1994, the date of the Veteran's increased rating claim.

10.  In a June 1998 rating decision, the RO increased the rating for residuals of a shell fragment wound to the right wrist to 10 percent disabling, effective October 30, 1997, the date of the Veteran's increased rating claim.

11.  Prior to September 23, 1994, it was not factually ascertainable that the Veteran's residuals of a shell fragment wound in the suprapubic area had worsened in severity.


CONCLUSIONS OF LAW

1.  CUE was committed in the August 1982 rating decision that reduced the rating for the residuals of a shell fragment wound to the right wrist from 10 percent to 0 percent disabling, prospectively effective November 1, 1982.  38 U.S.C.A. § 7105 (West 1982, West 2002 & Supp. 2012); 38 C.F.R. § 3.105 (1982 & 2012).

2.  Restoration of the 10 percent rating for the residuals of a shell fragment wound to the right wrist is granted, effective November 1, 1982.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 1982, West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.105, 3.155, 3.157, 3.159, 3.344, 3.400, 4.118, 4.124a, Diagnostic Codes 7804, 7805, 8516 (1982 & 2012).

3.  CUE was not committed in the August 1971 decision that granted service connection for residuals of a shell fragment wound in the suprapubic area and assigned an initial noncompensable (0 percent) rating, retroactively effective from April 11, 1971.  38 U.S.C.A. § 7105 (West 1971, West 2002 & Supp. 2012); 38 C.F.R. § 3.105 (1971 & 2012).

4.  The criteria are not met for an effective date earlier than September 23, 1994, for the grant of the 30 percent rating for residuals of a shell fragment wound in the suprapubic area.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.105, 3.155, 3.157, 3.159, 3.400, 4.118, Diagnostic Code 7805 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in August 2005, October 2005, and May 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The May 2010 letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

None of the duty-to-assist letters were provided before the initial RO adjudication of the claims in June 1998.  However, after the Veteran was provided with these notice letters, the RO/AMC readjudicated his claims in the October 2007, July 2011, and July 2012 Supplemental Statements of the Case (SSOCs) based on any additional evidence received in response to that additional notice and subsequent to the initial rating decision at issue and Statement of the Case (SOC).  This is important to point out because if, as here, there was no VCAA notice provided prior to the initial adjudication of the claims, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claims, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claims.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He was afforded the opportunity for a personal hearing.  He has been afforded VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Additionally, the Board is also satisfied as to substantial compliance with its July 2005, May 2010, and June 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included readjudicating the issues in a SSOC, to include discussion of the CUE aspects of the claims.  This action was accomplished in the July 2012 SSOC.  This also included sending the Veteran a VCAA notice letter.  VCAA notice letters were sent to the Veteran in August 2005, October 2005, and May 2010.  Further, the Board directed the RO/AMC to obtain all recent VA and private medical treatment records for the Veteran.  All identified records were obtained and associated with the claims file.  Thus, the Board finds that there has been substantial compliance with its prior remands.  Id.

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the May 2003 Travel Board hearing, the undersigned AVLJ adequately explained the claims on appeal and suggested evidence that may support the claims that the Veteran might submit that may have been overlooked.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidenced by statements and questions of the Veteran and his representative at the hearing, with regard to this comparatively uncomplicated issues of earlier effective dates. 

Additionally, the VCAA does not apply to the CUE component of the Veteran's claims, irrespective of whether the Board or RO issued the decision being collaterally attacked.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions) and Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims, either).  

II.  General Regulations and Statutes for Earlier Effective Date Claims

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

In summary, determining the appropriate effective date for an increased rating under the effective date statutes and regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran may file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  Also, under 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).

The Veteran also asserts CUE in his earlier effective date claims.

Rating actions are final and binding based on the evidence of record at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2012).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2012).

Previous determinations, which are final and binding, including decisions of service connection, degree of disability and other issues, will be accepted as correct in the absence of CUE.  See 38 U.S.C.A. § 5109A (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.105(a).  To establish a valid CUE claim, a Veteran must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  See Russell v. Principi, 3 Vet. App. 310 (1992).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination: (1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14).

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  See Luallen, 8 Vet. App. at 96.  The alleged error must be of fact or of law and, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of CUE.  See Fugo, 6 Vet. App. at 43-44.

A.  Right Wrist Claim

In an August 1971 rating decision, the RO granted service connection for residuals of a shell fragment wound to the right wrist and assigned an initial 10 percent rating, retroactively effective from April 11, 1971, the date of receipt of this claim.  The Veteran did not appeal, and thus the rating decision became final and binding on him based on the evidence of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2012).

In July 1982, the Veteran filed a claim for an increased disability rating for his residuals of a shell fragment wound to the right wrist.  In response, the Veteran was afforded a VA examination in July 1982.  In an August 1982 rating decision, the RO reduced the rating for the residuals of a shell fragment wound to the right wrist from 10 percent to 0 percent disabling, prospectively effective November 1, 1982.
In the subsequent June 1998 rating decision at issue, the RO increased the rating for residuals of a shell fragment wound to the right wrist to 10 percent disabling, effective October 30, 1997, the date of the Veteran's increased rating claim.

The Veteran asserts that the August 1982 rating decision, which reduced the initial 10 percent rating that had been assigned for the residuals of the shell fragment wound to his right wrist to zero percent, contains CUE.

In this regard, the Board notes that the August 1982 rating decision was not preceded by a proposal to reduce the rating, as is now required under 38 C.F.R. 
§ 3.105(e).  However, at the time of the August 1982 rating decision, the relevant regulations were substantially different from those currently in effect.  There was no provision in effect parallel to the current 38 C.F.R. § 3.105(e), which concerns such procedural rights as the right to prior notice of the proposed reduction, the right to submit evidence and the right to appear for a personal hearing.  The regulation in effect required only that notice of the reduction be provided to the Veteran (distinguished from prior notice and proposed reduction), and that he be afforded 60 days to respond.  See 38 U.S.C.A. § 3012(b)(6) (West 1982); 38 C.F.R. § 3.105(e) (1982). 

Regarding notice of the reduction, the claims file contains a letter dated on August 30, 1982, informing the Veteran of the reduction.  The August 1982 rating decision also provided the Veteran 60 days to respond, as the reduced rating was not made effective until November 1, 1982.  Therefore, notice of the reduction was provided to the Veteran and the Veteran was afforded 60 days to respond.  Proper procedural requirements were followed in the August 1982 rating decision.  See 38 U.S.C.A. § 3012(b)(6) (West 1982); 38 C.F.R. § 3.105(e) (1982). 

In response to the August 30, 1982, letter, in September 1982, the Veteran submitted a Substantive Appeal (on VA Form 9) for the 20 percent rating assigned for his service-connected scar on his right little finger.  On this form, the Veteran also mentions his groin injury (which was rated as 0 percent at that time), but the Veteran does not mention the reduction of his residuals of a shell fragment wound to the right wrist.  In response, the RO sent the Veteran a letter dated in October 1982 telling the Veteran that his appeal had ended for the 20 percent rating, but he could still appeal the reduction of his residuals of a shell fragment wound to the right wrist if he wanted.  The RO told the Veteran to use the enclosed Statement in Support of Claim to tell the RO if the Veteran wanted to appeal the reduction.  The Veteran did not respond, and the August 1982 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.
 
Thus, the Board will now address whether the RO's August 1982 reduction was proper based on the laws and regulations in effect at that time.  In August 1982, the Veteran's 10 percent rating for his residuals of a shell fragment wound to the right wrist had been in effect since April 11, 1971, which was more than five years.

The regulations in effect in 1982 provided that a rating that had been in effect for 5 years or more could not be reduced on the basis of only one examination in cases where the disability was a result of a disease subject to temporary or episodic improvement.  38 C.F.R. § 3.344(a), (c) (1982).  Additionally, the regulations stated that, though material improvement in the physical or mental disability may be clearly reflected, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the conditions of ordinary life.  38 C.F.R. § 3.344(a), (c). 

When service connection was granted in the August 1971 rating decision, the residuals of a shell fragment wound to the right wrist was evaluated under Diagnostic Code 8516, which refers to paralysis of the ulnar nerve.  38 C.F.R. § 4.124a (1971).  In the August 1982 rating decision, the RO reduced the Veteran's residuals of a shell fragment wound to the right wrist under Diagnostic Code 7805, which refers to scars.  38 C.F.R. § 4.118 (1982).  The Board notes that a prior rating decision in March 1978 changes the Diagnostic Codes for the residuals of a shell fragment wound to the right wrist to Diagnostic Codes 7804-8516.  The decision does not explain this change, especially since the right wrist was not an issue in the March 1978 rating decision.

In no event shall a readjustment in the rating schedule cause a Veteran's disability rating in effect on the effective date of the readjustment to be reduced unless an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155 (1982).  In Fugere v. Derwinski, 972 F.2d 331 (Fed. Cir. 1992), the United States Court of Appeals of the Federal Circuit (Federal Circuit) held that a section protecting Veterans from reduced disability ratings did not create an impermissible dual rating schedule, but rather, merely permitted a Veteran to retain his previously determined disability rating.  Id. at 335.  In Fugere, a World War II Veteran received benefits for service-connected bilateral defective hearing at a 20 percent disability evaluation from November 1955 to July 1974.  In July 1974, he was granted a higher evaluation of 30 percent.  On November 18, 1987, the VA established new criteria for rating defective hearing.  The Veteran filed an increased evaluation claim in August 1988, and underwent a VA hearing aid examination that revealed that under the new criteria his disability resulted in a 10 percent disability rating; as a result, the VA reduced the Veteran's disability evaluation to 10 percent.  Id. at 333.

In the appeal presently before the Board, the RO decreased the Veteran's disability evaluation based on the new scar regulations instead of the old nerve regulations, similar to the RO's actions in Fugere.  The RO did not provide the Veteran notice of the change in regulations for his claim.  The RO's application of new criteria to reduce the Veteran's evaluation from 10 percent disabling (under Diagnostic Code 8516) to 0 percent disabling (under Diagnostic Code 7805-7804) is prohibited.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.951(a); see also Fugere, 972 F.2d at 335 (holding that a section protecting Veterans from reduced disability ratings merely permitted a Veteran to retain his previously determined disability rating).  The evidence of record at the time of the August 1982 rating decision did not show a permanent improvement of the right wrist under DC 8516 in order to warrant a change in the code.

Thus, the Board finds that the RO's August 1982 reduction of the 10 percent evaluation for the Veteran's service-connected residuals of a shell fragment wound to the right wrist based on new regulations, instead of the regulations in effect at the time service connection was granted, was CUE.  Therefore, the 10 percent rating for the service-connected residuals of a shell fragment wound to the right wrist should be restored, effective November 1, 1982, the effective date of the reduction.  

As a result, the Veteran is now in receipt of a 10 percent evaluation for his service-connected residuals of a shell fragment wound to the right wrist since service connection was established on April 11, 1971.  Therefore, the Board does not need to further address an earlier effective date, since, throughout the appeal, the Veteran has alleged that he is entitled to a 10 percent disability rating for his service-connected residuals of a shell fragment wound to the right wrist since the initial grant of service connection.  At no time during the appeal has the Veteran or his representative argued that the 10 percent rating should be made effective prior to April 11, 1971.  Both the Veteran and his representative accept April 11, 1971, as the appropriate date for the initial service connection grant.  Therefore, the Veteran's earlier effective date claim has been granted in full, and no further discussion is required.

B.  Suprapubic Claim

In an August 1971 rating decision, the RO granted service connection for residuals of a shell fragment wound in the suprapubic area and assigned an initial noncompensable (0 percent) rating, retroactively effective from April 11, 1971, the date of receipt of this claim.  The Veteran did not appeal, and thus the rating decision became final and binding on him based on the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

The Veteran asserts that the August 1971 rating decision committed CUE in failing to assign a compensable evaluation for the residuals of the shell fragment wounds to the suprapubic area. 

The August 1971 rating decision granted service connection for the residuals of a shell fragment wound in the suprapubic area under Diagnostic Code 7805.  38 C.F.R. § 4.118.

The regulations in effect in 1971 state that under Diagnostic Code 7805, the disability was to be assigned a compensable disability rating for limitation of function of the affected part.  38 C.F.R. § 4.118 (1971).  In applying this code to the Veteran's disability, the RO determined in the August 1971 rating decision that the Veteran's scars on his suprapubic region were barely discernable and well-healed.  The RO did not find that the Veteran experienced any compensable limitation of function of the suprapubic or stomach region as a result of the residual scars located there.  Indeed, the determination finds support in the July 1971 examination report which indicated that the Veteran's external genitalia were normal, and there was no atropohy or enlargement of the testicles.  The Veteran told the examiner that his stomach (lower abdomen) stings and cramps when he sits down.  Upon a physical examination, the examiner noted that there were barely discernible, well-healed scars in the suprapubic region covered by residuals of a shell fragment wound in the suprapubic area hair.  The examiner did not document any limitation of motion of the suprapubic or stomach area.  The Veteran's abdomen was normal to inspection and palpation with no enlargement, masses, rigidity, or tenderness.  The claims file did not contain any treatment records at the time of the August 1971 rating decision.  Thus, at the time of the August 1971 rating decision, the evidence of record did not document that the residuals of a shell fragment wound in the suprapubic area caused limitation of function in the suprapubic or stomach area, so as to warrant a compensable disability rating under Diagnostic Code 7805.  38 C.F.R. § 4.118.

Alternatively, at the time of the 1971 rating decision, the Veteran could have been awarded a compensable disability rating if his residuals of a shell fragment wound in the suprapubic area was shown to be poorly nourished with repeated ulcerations or if it was shown to be objectively tender and painful.  38 C.F.R. § 4.71a, Diagnostic Codes 7803, 7804 (1971).  As previously stated, the Veteran complained of stings and cramps in his stomach (lower abdomen) when he sat down, but upon a physical examination, the examiner did not find any objective evidence of tenderness and pain.  The examiner found the residuals of a shell fragment wound in the suprapubic area to be well-healed and the abdomen to be normal with no tenderness.  Thus, the RO's August 1971 determination not to award a compensable rating, even under another Diagnostic Code, was supported by the fact that there was no indication from the July 1971 VA examination, or the treatment records, that the suprapubic scar was tender, poorly nourished, or ulcerative.  Id.

The crux of the Veteran's argument in regards to the scar is that he is currently receiving a 30 percent rating for his residuals of a shell fragment wound in the suprapubic area.  However, the Board points out that when considering CUE, the determination is to be made based on the evidence that existed at the time of the prior decision in question.  Russell, 3 Vet. App. at 313-14.  The level of severity of the scars many years later may not be applied to the RO's determination in August 1971.  Additionally, the Veteran's present characterization of the symptomatology that existed at the time of the previous decision is not relevant to the CUE determination.  

Further, the Veteran asserts that his suprapubic scars were tender and painful in 1971, and thus warranted a compensable disability rating in the August 1971 rating decision.  The Veteran also argues that his residuals of a shell fragment wound in the suprapubic area should have been rated under the muscle codes as opposed to the scar codes.  With respect to evaluating the disability in August 1971, the RO's decision was based on the evidence then of record and constituted a reasonable exercise of rating judgment based on the evidence.  Despite the Veteran's complaints of stings and cramps in his stomach (lower abdomen) when he sat down, the July 1971 VA examiner did not find any objective evidence of tenderness and pain.  Instead, the examiner found the residuals of a shell fragment wound in the suprapubic area to be well-healed and the abdomen to be normal with no tenderness.  Thus, the RO's August 1971 determination not to award a compensable rating was supported by the fact that there was no indication from the July 1971 VA examination that the suprapubic scar was tender, poorly nourished, or ulcerative.  The July 1971 VA examination also did not reveal any muscle disability for the RO to evaluate.  Again, following a physical examination of the Veteran, the examiner diagnosed the Veteran with scars of the suprapubic region and nothing else.  The Court has held that the evaluation of evidence, to include a disagreement as to how the facts were weighed or evaluated, is not CUE.  See 38 C.F.R. § 20.1403(d) (2012).  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  Thus, to date, the Veteran has not identified any correct fact, as it was known at that time, which was not before the RO in August 1971.

Finally, to return to the argument of the Veteran's representative that the retained metallic fragment that was identified in 1994 and provided the basis for the current 30 percent evaluation must have been present at the time of the August 1971 rating decision, the Board agrees that this was no doubt the case.  However, a determination of CUE is based on the evidence that was available at the time of the rating decision, and not on evidence that is discovered many years later.  The service treatment records that were reviewed in August 1971 are negative for a finding of a retained metallic body.  The July 1971 VA examination was also negative for a retained metallic body.  The Veteran did express his belief to the examiner that some shrapnel remained present in his abdominal wall, and the Veteran's representative contends that the failure of the VA examiner to investigate this complaint further constitutes CUE.  However, a failure of the duty to assist does not rise to the level of clear and unmistakable error.  Tetro v. West, 13 Vet. App. 404 (2000).  Furthermore, the record shows that an X-ray study was obtained in conjunction with the July 1971 examination.  The report shows that the reason for the study was that the Veteran had sustained shrapnel wounds to the right wrist and suprapubic area, and he was now claiming a back injury.  X-ray studies of the right wrist and lumbosacral spine were obtained.  In view of the reference to the suprapubic area, it is unclear whether or not the study of the lumbosacral spine was meant to encompass the entire abdominal region.  In any event, the study failed to reveal the presence of a metallic foreign body.  Given that this was the evidence available to the decision makers in August 1971, the Board again notes that the failure to evaluate the Veteran under the rating criteria for muscle injuries was based on the evidence then of record and constituted a reasonable exercise of rating judgment.  

Given these facts, the Board concludes that CUE was not committed in the August 1971 rating decision that assigned a noncompensable rating for the service-connected residuals of a shell fragment wound in the suprapubic area.  Thus, the CUE claim is denied.  

The Board will now address the Veteran's contention that the award of 30 percent for residuals of a shell fragment wound in the suprapubic area should be made effective prior to September 23, 1994.  The Board will begin by outlining the history of this claim.

As previously mentioned, in an August 1971 rating decision, the RO granted service connection for residuals of a shell fragment wound in the suprapubic area and assigned an initial noncompensable (0 percent) rating, retroactively effective from April 11, 1971, the date of receipt of this claim.  The Veteran did not appeal, and thus the rating decision became final and binding on him based on the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

On July 11, 1974, the Veteran submitted a statement in which he indicated that he wanted to "amend claim for service connection for gw stomach."  The Veteran asked the RO to secure the summary from Westside VA Hospital.  In response, the RO obtained the recent hospital summary from May 1974 to July 1974.  In a September 1974 rating decision, the RO noted that this hospital summary referred to the Veteran's right knee only and did not refer to a stomach condition.  The Veteran did not appeal this rating decision.

In November 1977 and December 1977, the Veteran filed claims to establish service connection for a separate groin disorder that was incurred during his active military service from his shrapnel wounds.  The RO denied these claims in a March 1978 rating decision.  In May 1978, the Veteran submitted a Notice of Disagreement (NOD).  In March 1978, the RO issued a SOC.  The Veteran was mailed a copy of the SOC in June 1978.  In March 1979, the Veteran's representative submitted a Substantive Appeal, arguing that their office had already submitted a Substantive Appeal in April 1978.  The April 1978 Substantive Appeal is not of record in the claims file.  Thus, in an April 1979 letter, the RO informed the Veteran that his March 1979 Substantive Appeal was not timely and thus the March 1978 rating decision was final.  The Veteran was instructed that in order to reopen his claim it would be necessary to submit new and material evidence.  In May 1979, the Veteran's representative responded requesting that the March 1979 Substantive Appeal be considered timely.  In response, the RO sent the Veteran a letter in May 1979 asking him if he wanted to appeal the timeliness of his Substantive Appeal.  The Veteran and his representative did not respond to this letter.  Thus, the March 1978 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

On July 12, 1982, the Veteran submitted a statement in which he indicated that he received treatment for a groin condition while in the service and requested that an evaluation for service-connected benefits for this disorder be made.  In September 1982, the Veteran submitted an increased rating claim for his residuals of a shell fragment wound in the suprapubic area.  In April 1987, the Veteran submitted another increased rating claim.  In May 1987, the RO sent the Veteran a letter indicating that the evidence of record did not warrant a change in the disability ratings assigned for his service-connected disabilities.  In response, in January 1988, the Veteran told the RO that he had no recent treatment for his groin injury.  The Veteran then submitted another statement in January 1988 indicating that he wanted to reopen his case regarding his service-connected compensation.  The Veteran did not indicate that he was appealing the May 1987 rating decision.  By statute, a NOD is a written communication by the claimant to the AOJ received within one year of notice of the rating decision and expressing the claimant's disagreement or dissatisfaction and a desire to contest or appeal.  38 U.S.C.A. § 7105(b)(1), (2) (West 2002); 38 C.F.R. § 20.201 (2012).  The Veteran's January 1988 statements do not meet the requirements of a NOD as the Veteran did not express any dissatisfaction with the May 1987 rating decision or intent to appeal.  In April 1988, the RO issued a rating decision denying the Veteran's increased rating claim.  The Veteran was informed of this decision in a letter dated in May 1988.  In response, the Veteran did not submit a NOD.

On August 1, 1991, the Veteran submitted an increased rating claim for his service-connected residuals of a shell fragment wound in the suprapubic area.  The claim was denied in a November 1991 rating decision.  The Veteran submitted his NOD in February 1992.  The RO issued a SOC and mailed a copy to the Veteran in April 1992.  In response, the Veteran did not submit a Substantive Appeal.  Therefore, the November 1991 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302, 20.1103.

On September 23, 1994, VA received the Veteran's increased rating claim for his service-connected residuals of a shell fragment wound in the suprapubic area.  In a December 1994 rating decision, the RO denied the Veteran's claim for an increased disability rating for his residuals of a shell fragment wound in the suprapubic area.

In a June 1998 rating decision, based on a finding of CUE in the December 1994 rating decision, the RO increased the rating for the residuals of a shell fragment wound in the suprapubic area to 30 percent disabling, effective September 23, 1994, the date of the Veteran's increased rating claim.

Based on the procedural history detailed above, it is determined that the appropriate increased rating claim date is September 23, 1994.  Indeed, this was the date assigned by the RO in the June 1998 rating decision for the 30 percent rating.  

Thus, the remaining question before the Board is whether it is factually ascertainable that an increase in the disability occurred within a year prior to the date of the receipt of the increased rating claim, that is, within a year prior to September 23, 1994.  If there is no ascertainable increase in disability within a year prior to the date of the receipt of the claim, the effective date will be the later of the date of increase in disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2).

Here, there is no evidence which establishes that the Veteran was entitled to a 30 percent evaluation in the year prior to September 23, 1994.  Indeed, there is no pertinent medical evidence at all dated between September 1993 and September 1994 in the claims file.  The claims file contains medical evidence during these dates, but the records do not refer at all to the Veteran's residuals of a shell fragment wound in the suprapubic area, to include groin or stomach complaints.
As there was no ascertainable increase in the disability within a year prior to the date of the receipt of the informal claim, the next question before the Board is when the Veteran's increase in the disability became factually ascertainable.

The increase in the disability became factually ascertainable as of November 5, 1994, the date of a VA examination.  There is no evidence in the claims file suggesting that the Veteran's increase became factually ascertainable prior to this date.  As such, the Board concludes that an increase in the Veteran's residuals of a shell fragment wound in the suprapubic area was not factually ascertainable prior to November 5, 1994.  Therefore, the provisions of 38 C.F.R. § 3.400(0)(2) cannot serve as a basis for an earlier effective date here.

Furthermore, the claims file does not contain any testimonial documents submitted between the unappealed April 1992 SOC and the September 23, 1994, increased rating claim.  The first communication received after the April 1992 notice of SOC is the Veteran's September 23, 1994, increased rating claim.  Therefore, assignment of an earlier effective date is not possible under 38 C.F.R. § 3.155.  Additionally, there was no medical evidence received, pertaining to the Veteran's residuals of a shell fragment wound in the suprapubic area, dated from the last final November 1991 rating decision (the basis for the April 1992 SOC), but prior to the September 23, 1994, increased rating claim.  Thus, an informal claim under 38 C.F.R. § 3.157 has also not been established.

In sum, there is no support for an award of an earlier effective date prior to September 23, 2004, for the 30 percent rating assigned for the residuals of a shell fragment wound in the suprapubic area, to include on the basis of CUE.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

	(CONTINUED ON NEXT PAGE)

ORDER

An earlier effective date of November 1, 1982, is granted for the 10 percent rating for residuals of a shell fragment wound to the right wrist, subject to the statutes and regulations governing the payment of VA compensation.

An effective date earlier than September 23, 1994, for the award of a 30 percent disability evaluation for residuals of a shell fragment wound in the suprapubic area is denied.



____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


